Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 11 June 2021 has been entered.

Status of Claims
Claims 43, 71, 77 and 79-84 are pending.
Claims 83 and 84 are withdrawn from consideration.
	Claims 43, 71, 77 and 79-82 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application discloses and claims only subject matter disclosed in prior application no. 13/554,975, 07/20/2012, which claims benefit of 61/510,464, 07/21/2011, and names the inventor or 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 or 365(c).

Claim Rejections - 35 U.S.C. § 112
The rejection of Claims 71-73 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Final Office Action mailed 14 January 2021, is withdrawn in view of Applicants’ amendment received 11 June 2021, in which the cited claims were amended or canceled.

The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

35 U.S.C. §112(a)  and pre-AIA  35 U.S.C. §112, first paragraph require that the specification include the following (MPEP 2161 (I)):
(A) A written description of the invention; 
(B) The manner and process of making and using the invention (the enablement requirement); and 
(C) The best mode contemplated by the inventor of carrying out his invention. 


Claims 43, 71, 73 and 79-82 rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of making a biomass comprising growing the thraustochytrid microorganism, PTA-10208, in a DSDFM-O culture medium with no vitamin B12, wherein the eicosapentaenoic acid (EPA) concentration in said biomass is increased by at least 50% compared to the EPA concentration in a biomass from a microorganism grown in a culture medium comprising greater than 0.001 mg/L vitamin B12, does not reasonably provide enablement for a method of making a biomass comprising growing any thraustochytrid microorganism in any type of culture medium with no vitamin B12, in order to achieve the claimed EPA concentration level. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

In In re Wands (8USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized the eight factors to be considered in a determination of “undue experimentation”.  These factors include: 1) The nature of the invention; 2) The state of the prior art; 3) The amount of direction or 

In considering the factors for the instant claims:

1) Regarding the nature of the invention- The claimed invention is drawn to a method of making a biomass of a thraustochytrid microorganism having increased concentration of eicosapentaenoic acid (EPA). The method comprises growing the microorganism in a culture medium containing no vitamin B12 to produce a biomass, wherein the EPA concentration is increased by at least 50% compared to the EPA concentration in a biomass from a microorganism grown in a culture medium comprising greater than 0.001 mg/L vitamin B12. The culture medium contains no yeast extract.
2) Regarding the state of the prior art- Overall, the prior art does not show that a thraustochytrid culture medium with no vitamin B12 leads to any level of increase in the polyunsaturated fatty acid (PUFA) eicosapentaenoic acid (EPA). For example, Shirasaka et al. ((2005) Mycosci. 45: 358-363 (provided here)) shows experiments in which the thraustochytrid microorganism Schizochytrium limacinum SR21 was grown in the presence and absence of cyanocobalamin, which is an active component of vitamin B12, and p-toluic acid (pg. 358, column 1, Abstract). The cultures were grown in a medium containing 2% glucose and 1% yeast extract in a half-concentration of artificial seawater (pg. 359, column 1, para. 3). The addition of cyanocobalamin decreased the content of odd-chain fatty acids such as pentadecanoic acid (C15:0) and heptadecanoic acid (C17:0) (pg. 358, column 1, Abstract). However, the EPA level data are only shown 
In addition, Hayashi et al. ((2007) Biosci. Biotechnol. Biochem. 71: 222-225 (provided here)) shows a study in which newly isolated thraustochytrids showed uptake of vitamin B12 from the culture into the cells. Odd numbered fatty acids decreased in the cells of new isolates cultivated with vitamin B12 (pg. 222, column 1, para. 1). However, the level of EPA production was not addressed. The enrichment of thraustochytrids with B12 improved the population growth of rotifers (pg. 224, column 1, lines 7-9). That is, vitamin B12 appears to be a culture medium component that encourages the growth of microorganisms. Finally, Goldstein ((1973) Annu. Rev. Microbiol. 27: 13-25) (provided here)) teaches that the thraustochytrid-like strain Althornia failed to grow in media in which mixed growth factors (including vitamin B1 and vitamin B12) replaced dilute yeast extract and peptone (pg. 19, para. 2). That is, it appears as though the culture medium of thraustochytrid strains may require more nutritional components than merely vitamin B12, since a growth medium with vitamins B1 and B12 (but no yeast extract) did not successfully promote the growth of Althornia sp.
3) Regarding the amount of direction or guidance presented; and
4) Regarding the presence or absence of working examples- The instant specification describes several experiments in which the presence or absence of vitamin B12 in the growth medium for a specifically isolated thraustochytrid was studied with regard to its effect on the production of EPA in the biomass of said thraustochytrid. 
In contrast to Example 10, in Example 12 strain PTA-10208 was inoculated into DSDFM-O medium which contained no tastone (i.e., no yeast extract). Vitamin B12 
In summary, Applicant shows that only by growing a specific strain of thraustochytrid (i.e., PTA-10208) in a specific medium (i.e., DSDFM-O) can the percentage of EPA be increased in the biomass of said thraustochytrid strain when no vitamin B12 (including no yeast extract) are included in the growth medium of said thraustochytrid. It is noted that the formulation for DSDFM-O is shown on pp. 113-114, Table 22; however, it is noted that this formulation, as provided, appears to contain vitamin B12 (pg. 114, cont. Table 22, entry ‘vitamin B12’), which conflicts with the text description of DSDFM-O in the specification which states that DSDFM-O contains no tastone. In addition, it is noted that although Applicant states that PTA-10208 is the ATCC Accession No. of a “particular Thraustochytrid” (spec., pg. 7, para. [0035] thru [0036]), it is not clear what the genus and species is of this thraustochytrid strain nor 
5) Regarding the quantity of experimentation needed to make or use the invention- For the following reasons, the quantity of experimentation needed to show that Applicant is enabled for all strains of thraustochytrid (e.g., representative strains in the Order of Thraustochytriida and/or the Family of Thraustochytriidae) under all possible culture medium conditions would be unpredictable and undue. It is clear from the prior art (and from Applicant’s own work) that thraustochytrids generally require vitamins, including vitamin B12, in addition to other nutrients supplied in their culture medium, to grow, aside from the potential effect of vitamin B12 on EPA production. 
In order to establish that a biomass produced by any particular thraustochytrid strain would contain an increased percentage of EPA, when said strain is cultured in any type of culture medium without vitamin B12, one of ordinary skill in the art would have to: 1) first taxonomically classify each specific thraustochytrid strain by genus and species; 2) determine and select culture medium formulations that contain no vitamin B12, but for which vitamin B12 could be added back (as the EPA production comparison control), with the understanding that culture medium formulations suitable for propagating thraustochytrids are myriad, given the number of individual ‘ingredients’ in any given formulation (e.g., see Applicant’s ‘recipe’ for DSDFM-O, cited above); 3) determine the amount of each reagent or ingredient in the selected culture media that might produce the desired outcome; 4) conduct cultivation experiments in each of the selected culture media for each of the selected thraustochytrid strains, which would 
6) Regarding the predictability of the art- The predictability of the biomasses of all thraustochytrid species, which are grown in any type of culture medium (with and without vitamin B12), producing an at least 50% increase in EPA in culture medium containing no vitamin B12 vs culture medium with vitamin B12, is unknown in the prior art and, therefore, unpredictable as to EPA production outcome.
7) Regarding the breadth of the claims- Claim 43 is very broad in that it is drawn to a method of making a biomass from any thraustochytrid microorganism, comprising growing said microorganism in any type of culture medium, with the result that each of the biomasses would contain an EPA concentration that is increased by at least 50% in the ‘no vitamin B12’ culture medium vs the culture medium containing (some minimum amount) vitamin B12, e.g., greater than 0.001mg/L.
The skilled practitioner would first turn to the instant description for guidance in using the claimed invention.  However, the description lacks clear evidence that any species of thraustochytrid is capable of producing an at least 50% increase in the amount of EPA in any type of culture medium that contains no vitamin B12 vs culture .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 79-82 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claims 79-82 are indefinite because they recite insufficient, improper or unclear antecedent basis for the limitations in the claim.
Claims 79-82 recite: “The method of claim 43 or claim 70, wherein…”
However, claim 70 has been canceled. Therefore, claims 79-82 are indefinite because they are incomplete (MPEP 608.01(n)(V)) and because they lack antecedent basis (MPEP 2173.05(e)).
Applicant can remedy the issue by deleting the phrase ‘or claim 70’ from the claims.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 43, 70-73, 77 and 79-82 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Radianingtyas et al. in view of Ota et al., Hoshida et al., Barclay, and Kaiser, in the Final Office Action mailed 14 January 2021, is withdrawn in view of Applicants' amendment received 11 June 2021.
The rejection of Claims 43, 70-73, 77 and 79-82 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Barclay in view of Ota et al., Hoshida et al., and Kaiser, in the Final Office Action mailed 14 January 2021, is withdrawn in view of Applicants' amendment received 11 June 2021.


Response to Arguments
	Applicant’s arguments, pp. 4-6, filed 11 June 2021, with respect to the prior art references cited in the 35 U.S.C. §103(a) rejections, have been fully considered, and they are persuasive, in view of Applicant’s amendment filed 11 June 2021.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651